Associates Asset Recovery LIc Release Request
PO Box 12470
Florence, SC 29504 08/13/2018

Phone: 8436649911 Fax: 8434689028 Case # 2063467057
Reference # 205178

Acct # 22126207

 

Client Lien Holder: Ally Financial
UNITED RECOVERY & REMARKETING

2399 Chriswood st

Memphis, TN 38134

Phone: 800-238-5889 Fax: 901-365-5893

Debtor Vehicle
DANIEL C FLINT 2013 Chevrolet Camaro
VIN: 2G1FTLEW7D9135131

In sole consideration of the delivery to me of the above described vehicle and personal property, | agree
that | have carefully examined the above described vehicle and made sure that there is no damage,
other than any pre-existing damage marked and accounted for on the vehicle condition report. | further
agree that | have examined all personal belongings that were left in the above vehicle and that
everything is accounted for and has no damage.

 

 

By signing this Release, | fully understand the above statements and do agree to Release and Hold
Harmless Associates Asset Recovery Lic and Ally Financial and or its Agents from all claims, demands and
or actions, which | or my Representatives do have or may have against Associates Asset Recovery Llc, Ally
Financial and/or its AGentS ODE mpISyees: prior to this date.

FF, . @ (BG

/ DANIEL FLINT
(SIGNATURE)

2 AWE

DANIEL FLINT
(PRINT)

 

Case 3:19-cv-00189-FDW-DCK Document 29-2 Filed 08/20/19 Page 1 of 2
 

 

Assignment: 22109386 Redemption Report Date: 08/13/2018 08:48:22
[INQN) UVOQUON OOD OG TAOG AA WU MOO DAD OOO A Completed By:
Recovery Company Client Debtor
UAR Nationwide (NW) Ally Financial C FLINT, DANIEL

311 Moore Ln

Collierville, TN 38017-2771
Phone (901) 302-4819
Fax (901) 365-5846

 

 

 

1750 Camden Rd Apt 159

Charlotte, NC 28203

 

 

 

 

 

Form Complete:
VIN: 2G1FT1EW7D9135131

Year: 2013
Make: CHEVROLET
Model: Camaro

Acct.: 045919613652

Client Representative

Co-x:
Legal Owner:

 

 

Legal Owner Acct. #:

 

 

 

Admin Fee $0.00
Property Fee $0.00
Storage Fee $0.00

Recovery Fee $0.00

Other Fee $0.00

Total Fees $0.00

Note: RELEASE UNIT TO CUSTOMER WITH PROPER ID. BILL URR FOR ALL
FEES: REPO, $75 REDEMPTION AND $25 PERSONAL PROPERTY. EMAIL
SIGNED RELEASE AND SIGNED PERSONAL PROPERTY TO
POSTRELEASE@UADRINC.COM OR UPLOAD TO IREPO WITHIN 24

HOURS OF RELEASE.

Instructions:

Scheduled Redemption Date:

 

Debtor: C FLINT, DANIEL

By signing or stamping below | state & acknowledge that | have examined the above described vehicle thoroughly and state that its condition is
acceptable and in the same manner as when repossessed. | also release the recovery company from any liability in connection with retaking of
the security. | also release the company from any responsibility or culpability for the condition and care of the security. Each party hereby releases
the other and it’s agents, employees and assignees from any and all claims, known or unknown, arising out of the repossession of the above-
described vehicle and the seizure of personal effects.

 

Witness:

Other:

{

NU

2
Signature: ee
Signature: UN. on pQuen
o

6 WwW

 

Signature:

 

 

Deteand Time: § Os (B'(B 7 A OAPM
Date and Time: G ; V4 ‘ \?) < a yO OF

Date and Time:

 

 

 

Case 3:19-cv-00189-FDW-DCK Document 29-2

Filed 08/20/19 Page 2 of 2
